Citation Nr: 0500476	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-31 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Entitlement to service connection for a left shoulder 
disorder, to include arthritis.

2.  Entitlement to service connection for a right hip 
disorder, to include arthritis.

3.  Entitlement to service connection for a left hip 
disorder, to include arthritis.

4.  Entitlement to service connection for a right ankle 
disorder, to include arthritis.

5.  Entitlement to service connection for a left ankle 
disorder, to include arthritis.

6.  Entitlement to service connection for a neck disorder, to 
include arthritis.

7.  Entitlement to service connection for a lumbar spine 
disorder, to include arthritis.

8.  Entitlement to service connection for muscle atrophy of 
the lower extremities.

9.  Entitlement to service connection for a right knee 
disorder, to include arthritis.

10.  Entitlement to service connection for a left knee 
disorder, to include arthritis.

11.  Entitlement to service connection for a right shoulder 
disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to September 1969.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions (January and March 2003) by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  By letter of August 2004 the veteran was notified 
that a transcript of a January 30, 2004 hearing he was 
afforded before a Veterans Law Judge was lost.  A 
videoconference hearing was held before the undersigned in 
October 2004.  

Based on a December 2002 VA neurologic examination report, 
the veteran's claim seeking service connection for muscular 
atrophy of the lower extremities is "inextricably 
intertwined" with his claim seeking service connection for a 
bilateral knee disorder.  The United States Court of Appeals 
for Veterans Claims (Court) has held that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Here, should it be established that service 
connection for a bilateral knee disorder is warranted, such 
determination could affect the outcome in the matter of 
service connection for muscle atrophy of the lower 
extremities.  Hence, consideration of this matter is deferred 
pending development sought below.

The issues of entitlement to service connection for disorders 
of both knees and the right shoulder are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The veteran will be notified if any action is required on his 
part.


FINDINGS OF FACT

1.  A left shoulder disorder was not manifested in service, 
and is not currently shown.

2.  A hip disorder was not manifested in service; arthritis 
of the hips was not manifested in the first postservice year; 
and it is not shown that any current hip disorder is related 
to service.

3.  An ankle disorder was not manifested in service, and is 
not currently shown.

4.  A neck disorder was not manifested in service; arthritis 
of the neck was not manifested in the first postservice year; 
and it is not shown that any current neck disorder is related 
to service.

5.  A lumbar spine disorder was not manifested in service; 
arthritis of the lumbar spine was not manifested in the first 
postservice year; and it is not shown that any current lumbar 
spine disorder is related to service.


CONCLUSIONS OF LAW

1.  Service connection for a left shoulder disorder is not 
warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

2.  Service connection for a bilateral hip disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

3.  Service connection for a bilateral ankle disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

4.  Service connection for a neck disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).

5.  Service connection for a lumbar spine disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the Court provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is not an issue; the claims were addressed 
on the merits.  The veteran was notified why his claims were 
denied in the January and March 2003 RO rating decisions and 
in a September 2003 statement of the case (SOC).  An October 
2002 letter (before the rating appealed), while not 
specifically mentioning "VCAA," informed the veteran of 
what type of evidence was necessary to prevail in his service 
connection claims, and of his and VA's respective 
responsibilities in claims development.  The October 2002 
letter advised the veteran to respond in 30 days, but went on 
to inform him that evidence submitted within one year would 
be considered.  An October 2003 letter informed the veteran 
of the enactment of the VCAA, and of what evidence had been 
received to date.  The letter also informed him that he had 
one year to submit additional evidence.  While neither letter 
specifically advised the veteran verbatim to submit 
everything in his possession pertaining to his claims, both 
advised him what type of evidence was pertinent, what he was 
responsible for submitting, and (by inference) that he should 
submit such evidence.  The SOC advised him (page 4) to 
"provide any evidence [in his] possession that pertains" to 
his claim.  The SOC also outlined pertinent VCAA regulations.  
December 2003 and January 2004 supplemental SOCs (SSOCs) 
advised the veteran of the posture of his claims.  Under 
these circumstances, further notice would serve no useful 
purpose.  The veteran is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service private 
and VA medical records.  He has been afforded several VA 
examinations, most recently in 2003.  The record is complete 
regarding the issues addressed on the merits.  All of VA's 
due process, notice, and assistance duties, including those 
mandated by the VCAA, are met.



Factual Basis

The veteran contends that he has left shoulder, bilateral 
hip, bilateral ankle, neck and lumbar spine disorders that 
are related to his active service.  

The veteran's service medical records do not show any 
complaints of, injuries to, or treatment for his left 
shoulder, hips, ankles, neck or lumbar spine.

Private medical records dated from 1997 to 1999 show 
complaints of mid-lumbar pain.  A January 1997 outpatient 
treatment record includes diagnoses of L-5 strain and 
degenerative joint disease.  A March 1998 record shows a 
diagnosis of lumbar neuralgia, degenerative joint disease 
(DJD).  A June 1998 record shows a diagnosis of lumbosacral 
DJD.  In August 1998 lumbalgia was diagnosed.  In September 
1998 lumbosacral strain was diagnosed.  In January 1999 the 
diagnosis was dorsolumbar neuralgia/DJD.  Through 2000, 2001, 
2002, the diagnoses continued to be dorsolumbar 
myalgia/strain/DJD.

A February 2002 private outpatient record shows complaints of 
neck pain, and findings reflective of cervical spine 
degenerative joint disease.

A September 2002 letter from a chiropractor shows that the 
veteran complained of pain in the cervicodorsolumbar region, 
and pelvic-sacral pain.  It was also noted that he had 
osteoarthritis.

On October 2002 private examination a past history of right 
ankle fracture was reported.  A right ankle disorder was not 
diagnosed.  

October 2002 private X-rays show osteoarthritis of the hips 
and lumbar spine degenerative changes.  Probable 
postoperative or posttraumatic deformity of the left iliac 
wing was also noted.  

On November 2002 VA general medical examination bilateral hip 
degenerative arthritis was diagnosed.  The examiner noted 
"not known to be service related."  Mild degenerative 
arthritis of the lumbar spine was also diagnosed.  
A July 2003 letter from a private treating chiropractor notes 
that the veteran has chronic complaints concerning his hips, 
shoulders and spine.  Osteoarthritis or degenerative joint 
disease [nonspecific as to anatomic area] was diagnosed.  

The veteran testified in October 2004 that while serving in 
the military he fell off of a bulldozer injuring his 
shoulders.  See page three of hearing transcript.  He added 
that a private physician had related his disabilities to 
service.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities including, as here pertinent, arthritis, are 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  

Analysis

Left Shoulder

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has a left shoulder disability.  In the 
absence of proof of a present disability, there cannot be a 
valid claim [of service connection].  Hickson, supra.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran was advised that to establish service connection for 
a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  See October 2002 development letter.  He has not 
submitted any evidence of a current diagnosis of a left 
shoulder disorder nor identified any treatment provider with 
records of treatment for such disorder.  A VA examination is 
not indicated, as, at best, it would show only current 
disability.  There would still be no evidence of disease or 
injury in service (and no evidence suggesting a nexus between 
current disability and service, other than by the veteran's 
own allegations).  38 C.F.R. § 3.159(4)(A).  As a layperson, 
the veteran is not competent to establish by his own opinion 
that he has a left shoulder disorder (or relate such disorder 
to service).  See Espiritu, supra.  The preponderance of the 
evidence is against the claim.  Hence, it must be denied.
Bilateral Hips

It is not in dispute that the veteran has current hip 
disability.  Osteoarthritis of the hips and left iliac wing 
deformity have been diagnosed.  See October 2002 private X-
ray report.  However, the record is devoid of any mention of 
hip complaints, injury, abnormal findings, or treatment in 
service.  Consequently, direct service connection for the 
current hip disorder, i.e., on the basis that it became 
manifested in service and has persisted, is not warranted.  
The earliest competent (medical) evidence of bilateral hip 
disability (specifically arthritis of the hips) of record is 
in 2002 (many years after service).  Consequently, the 
presumptive provisions of 38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 are not for consideration.  There is 
no postservice continuity of complaints or symptoms 
pertaining to the hips prior to that time.  Such a lapse of 
time between service separation (1969) and the earliest 
documentation of current disability (2002) is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  And, the 
record is devoid of any medical opinion which relates a 
currently diagnosed hip disorder to service or to any event 
therein.

The Board has considered whether a VA examination for the 
express purpose of determining whether there is a nexus 
between any current hip disability and service is indicated.  
In the complete absence of any objective evidence of hip 
injury, problems, or complaints in service, and with no 
evidence of a hip disability diagnosis for many years after 
service, there is no reasonable possibility that a VA 
examination would provide information of probative value in 
the matter of a nexus between current hip disability and 
service.  There is simply nothing in service or in the 
immediate postservice years that would support any opinion 
relating current bilateral hip disability, and any opinion to 
such effect would necessarily be based on unsupported history 
and/or mere speculation.  Accordingly, the Board finds that 
an examination to determine the etiology of the veteran's hip 
disorder is not "necessary".  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(4).

Without evidence of any hip disability in service, arthritis 
of the hips in the first postservice year, or any competent 
evidence of a nexus between any current hip disability and 
service, service connection for such disability is not 
warranted.  The veteran's statements relating current hip 
problems to service cannot by themselves establish that this 
is so.  As a layperson, he is not competent to opine 
regarding the etiology of a disease or disability.  See 
Espiritu, supra.  The preponderance of the evidence is 
against the veteran's claim. Hence, it must be denied.

Bilateral Ankle

Competent evidence does not show that the veteran has either 
a disability of either ankle.  In the absence of proof of a 
present disability, there cannot be a valid claim [of service 
connection].  Hickson, Brammer, supra.  The veteran was 
advised that to establish service connection for a claimed 
disability, he must show that he has such disability and that 
it is related to disease or injury in service.  See October 
2002 development letter.  The veteran has neither submitted 
any evidence of a current diagnosis of an ankle disorder nor 
identified any treatment provider with records of treatment 
for such a disorder.  A VA examination is not indicated, as, 
at best, it would show only one of the three threshold 
requirements for establishing service connection, i.e., 
current disability.  There would still be no evidence of 
disease or injury in service to which any current ankle 
(either right or left) disability could be related.  See 
38 C.F.R. § 3.159(4)(A).  As a layperson, the veteran is not 
competent to establish by his own opinion that he has a 
bilateral ankle disorder (or relate such disability to an 
undocumented event in service).  See Espiritu, supra.  The 
preponderance of the evidence is against these claims.  
Hence, they must be denied.

Neck

Degenerative joint disease of the cervical spine has been 
diagnosed.  See February 2002 private X-ray report.  However, 
the record is devoid of any mention of neck injury, 
complaints, abnormal findings, or treatment in service.  
Consequently, direct service connection, i.e., on the basis 
that chronic disability became manifested in service and has 
persisted since, is not warranted.  The earliest competent 
(medical) evidence of cervical degenerative joint disease of 
record is in 2002.  Consequently, presumptive service 
connection for neck arthritis is not for consideration.  
There is no postservice continuity of complaints or symptoms 
pertaining to any neck disability prior to that time.  Such a 
lapse of time between service separation (1969) and the 
earliest documentation of current disability (2002) is a 
factor for consideration in deciding a service connection 
claim.  See Maxson, supra.  And, the record is devoid of any 
medical opinion which relates any current neck disorder to 
service or to any event therein.

The Board has considered whether the veteran should be 
afforded a VA examination for the express purpose of 
determining whether there is a nexus between any current neck 
disability and service.  In the complete absence of any 
evidence of neck problems or complaints in service, or of a 
neck disability diagnosis for many years after service, there 
is no reasonable possibility that a VA examination would 
provide information of probative value in the matter of a 
nexus between current neck disability and service.  There is 
simply nothing in service or in the immediate postservice 
years that would support any opinion relating current neck 
disability to service, and any opinion to such effect would 
necessarily be based on unsupported lay history and/or mere 
speculation.  Accordingly, the Board finds that an 
examination to determine the etiology of any current neck 
disorder is not "necessary".

Without evidence of neck disability in service, neck 
arthritis in the first postservice year, and with no evidence 
of a nexus between any current neck disability and service, 
service connection for such disability is not warranted.  The 
veteran's statements relating current neck problems to 
service cannot by themselves establish that this is so.  As a 
layperson, he is not competent to opine regarding the 
etiology of a disease or disability.  See Espiritu, supra.  
The preponderance of the evidence is against this claim. 
Hence, it must be denied.

Lumbar Spine

Lumbar spine DJD has been diagnosed.  See private treatment 
records.  However, the record is devoid of any mention of 
lumbar spine complaints, injury, abnormal findings, or 
treatment in service.  Consequently, direct service 
connection, i.e., on the basis that chronic lumbar spine 
disability became manifested in service and has persisted 
since, is not warranted.  The earliest competent (medical) 
evidence of lumbar spine disability (arthritis) of record is 
in 1997 (many years postservice).  Consequently, presumptive 
service connection for lumbar spine arthritis is not for 
consideration.  There is no postservice continuity of 
complaints or symptoms pertaining to a disability of the 
lumbar spine prior to that time.  Such a lapse of time 
between service separation (1969) and the earliest 
documentation of current disability (1997) is a factor for 
consideration in deciding a service connection claim.  See 
Maxson, supra.  And, the record is devoid of any medical 
opinion which relates any current lumbar spine disorder to 
service or to an event therein.

The Board has considered whether the veteran should be 
afforded a VA examination for the express purpose of 
determining whether there is a nexus between his current low 
back disability and service.  In the complete absence of any 
evidence of low back problems or complaints in service, with 
no objective evidence of a lumbar spine injury in service, 
and with no diagnosis of arthritis or any lumbar spine 
disability until may years postservice, there is no 
reasonable possibility that a VA examination would provide 
information of probative value in the matter of a nexus 
between any current lumbar spine disability and service.  
There is simply nothing in service or in the immediate 
postservice years that would support any opinion relating 
current lumbar spine disability to service or to any event 
therein, and any such opinion would necessarily be based on 
unsupported lay history and/or mere speculation.  
Accordingly, the Board finds that an examination to determine 
the etiology of the veteran's lumbar spine disorder is not 
"necessary".

Without evidence of lumbar spine injury or disability in 
service, lumbar spine arthritis in the first postservice 
year, or any competent evidence of a nexus between any 
current low back disability and service, service connection 
for such disability is not warranted.  The veteran's 
statements relating his current low back problems to service 
cannot by themselves establish that this is so.  As a 
layperson, he is not competent to opine regarding the 
etiology of a disease or disability.  See Espiritu, supra.  
The preponderance of the evidence is against the veteran's 
claim. Hence, it must be denied.




ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for a neck disorder is denied.

Service connection for a lumbar spine disorder is denied.


REMAND

Service medical records show that the veteran underwent a 
right knee meniscectomy in 1962 (prior to service entrance).  
In October 1966 and January 1967, respectively, he was 
treated for left and right knee problems.  In March and April 
1968 he was treated for right shoulder complaints.  

Following the issuance of the January 2004 SSOC a letter from 
a private physician, dated in October 2004 and received by 
the Board in November 2004, was associated with the claim 
file.  In part, the letter contains diagnoses of 
osteoarthritis of the bilateral knees and right shoulder.  
The physician opined that the diagnosed disorders were the 
direct result of injuries in service.  The RO has not 
reviewed this evidence, and the veteran has not waived such 
review.  As it relates to the remaining issues on appeal, 
initial consideration of the evidence by the AOJ is required.  
See Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and likely etiology of any knee or 
right shoulder disorder(s) the veteran 
may have.  His claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner must 
specifically opine whether the veteran 
currently has a right knee, left knee, 
and/or right shoulder disorder, and, if 
so, whether such disorder was at least as 
likely as not caused or (specifically for 
any preexisting right knee disability) 
aggravated by the veteran's active 
service.  The examiner should comment on 
the October 2004 private medical opinion 
which relates the veteran's knee and 
right shoulder disorders to his service, 
and should explain the rationale for all 
opinions given.  

2.  The RO should then re-adjudicate the 
remaining matters on appeal (specifically 
including initial consideration of the 
additional evidence received by the Board 
without a waiver of RO review).  The 
matter regarding muscle atrophy of the 
lower extremities must also be reviewed 
in light of the development ordered above 
and any adjustment in the dispositions of 
the other claims (and considering the 
opinion of the neurologist on December 
2002 VA neurologic evaluation).  Any 
further development of this matter  
suggested by the development above must 
be completed.  If any claim remains 
denied, the RO should issue an 
appropriate SSOC, and give the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The purposes of this remand are to assist the veteran in the 
development of his claims and to satisfy the mandates of the 
Federal Circuit in DAV, supra.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


